Citation Nr: 1709813	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-14 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to July 1978 and from October 1978 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2014, the Board denied the instant claims.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a Memorandum Decision vacating the Board's November 2014 decision and remanding the claims to the Board for further proceedings consistent with the Memorandum Decision.

In connection with these appeals, the Veteran testified at a hearing before a Veterans Law Judge in July 2014.  The Board notes that the Veterans Law Judge that held this hearing has since retired from the Board.  As such, in January 2017, the Veteran was provided an opportunity to appear before another Veterans Law Judge at a new Board hearing.  He was also informed that, if he did not respond in 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  See 38 C.F.R. § 20.707 (2016).  In a February 2017 response, the Veteran indicated that he did not wish to appear at another Board hearing.  The transcript from the 2014 hearing is part of his record and will be considered.

The issues of entitlement to service connection for a cervical spine disorder and the reopened claim for service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a final decision issued in December 2004, the RO denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a lumbar spine disorder.

2.  Evidence added to the record since the last final denial in December 2004 raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied reopening of the Veteran's claim of entitlement to a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.   However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the Veterans Claims Assistance Act of 2000.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's claim for service connection for a lumbar spine disability was originally denied in a rating decision decided in April 1983.  Specifically, the rating decision indicates that his claim was denied on the basis that a lumbar spine disorder was not shown by the evidence of record.  Of record at the time of the April 1983 rating decision were the Veteran's service treatment records, a November 1982 VA orthopedic examination report and an October 1982 VA treatment note.  Service treatment records were negative for complaints, treatments or diagnoses related to any lumbar spine disorder.  An August 1980 service discharge examination found the Veteran's spine to be normal.  A November 1982 VA orthopedic examination report reflects the Veteran's reports of lower back difficulties after lifting heavy objects during service but the examiner found no evidence of lumbar disc disease.  The Veteran did not enter a notice of disagreement as to the April 1983 rating decision and new and material evidence was not received within one year.  Therefore, such is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In April 2004, the Veteran submitted a petition to reopen his claim of entitlement to service connection a lumbar spine disability.  The petition to reopen was denied in a December 2004 rating decision.  The basis of the denial was:  (a) no evidence of in-service injury or onset of lumbar spine disability during service; (b) no evidence showing arthritis was present within the presumptive period; and (c) no evidence of continuity of symptoms since service.  The Veteran did not appeal the December 2004 denial of reopening.  Prior to the expiration of the one year appeal period following the issuance of the December 2004 rating decision, additional VA treatment records were received by the AOJ.  This does not, however, automatically vitiate the finality of that decision.  Only if this evidence was new and material to the issue at hand would the 2004 decision be rendered non-final.  Here, the VA treatment records received within the one year appeal period were not new and material as they did not address any of the reasons for the denial of the claim.  Instead, they merely showed continued treatment for a back condition - a fact which was already known and considered by the RO in the denial.  Therefore, the December 2004 rating decision is also final. 

Evidence received since the December 2004 rating decision includes the 2014 hearing transcript.  The Veteran described that he injured his back when he fell off a ladder during a typhoon, and that this was not reflected in his service treatment records due to the interference of an officer.  The Court held that the Board had not previously given sufficient reasons for concluding this evidence was not new and material. 

Presuming the credibility of the Veteran's statements pursuant to Justus, the Board finds that the Veteran's testimony, while redundant of his prior allegations, does raise the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).   Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a lumbar spine disability is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's reopened claim for a lumbar spine disorder and his claim for service connection for a cervical spine disorder so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran contends that his current cervical spine disorder is the result of his service, specifically when he fell down a ladder in April 1980.  Service treatment records are negative for complaints, treatments or diagnoses related to a cervical spine disorder and an August 1980 service discharge examination found his spine to be normal.  A May 2012 VA examiner opined that the Veteran's diagnosed cervical spine degenerative disc disease was less likely than not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness as the medical records document one instance of cervical spine pain, there was no mention of any other continuation of pain and that there had been a lack of approximately 37 years of further documentation of the continuation of the pain in the cervical spine.  However, an October 2004 treatment note indicated that there was a medical history of neck pain for approximately 24 years and physical therapy in the past (in 1991 or 1992) and a December 2004 treatment note also included a diagnosis of chronic neck pain.  Thus, the May 2012 VA opinion appears to have been based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, an addendum opinion is required to adjudicate the claim. 

The Board notes that, in a March 2002 VA treatment note, the Veteran reported that he suffered from chronic back pain due to a work injury that occurred in January 2002.  A June 2004 VA treatment note indicates that a form was completed and mailed to a state employment development department, suggesting that the Veteran may have filed a Worker's Compensation claim.  No attempt to obtain records from any indicated Worker's Compensation agency has been undertaken, and such an attempt must be made on remand.

The Veteran reported that he was in receipt of Social Security Disability Insurance (SDI) in a March 2004 VA treatment note.  While the AOJ appears to have administratively inquired as to whether the Veteran received Social Security Administration benefits in March 2005, it does not appear that any steps were undertaken to obtain any such records.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary to obtain such records. 

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed lumbar spine and cervical spine disorders.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.  The Board also notes that the Veteran had reported receiving treatment in June 1984 at the San Diego VA Medical Center in an October 1984 VA examination report.  Therefore, any VA treatment records dated prior to September 2001 should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  These VA treatment records include updated VA treatment records dated from April 2010 to the present; any VA treatment records dated prior to September 2001; and any records from the San Diego VA Medical Center dated in June 1984.

Since records from the 1980's would pre-date VA's use of an electronic medical records system, the San Diego VAMC must make appropriate searches of retired or archived paper records.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  With any necessary assistance from the Veteran, obtain any records regarding his Worker's Compensation claim and history from any indicated source. 

For private records, make at least two (2) attempts to obtain records from any identified sources.   If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).
 
3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records that were obtained by SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

4.  Only AFTER completing the above listed development and obtaining as much outstanding evidence as is available, then return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

For each currently diagnosed cervical spine disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to include the reported fall from a ladder in April 1980? 

For each currently diagnosed lumbar spine disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to include the reported fall from a ladder in April 1980? 

The examiner must provide a complete rationale for all opinions and conclusions reached. 

5.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


